 

Exhibit 10.1

 

BUSINESS LOAN AGREEMENT

 

[tex10-1logo.jpg]

300 State Street Madison, WV 25130

Phone number: (304) 369-2407

 

AGREEMENT DATE   AGREEMENT/ACCOUNT NUMBER     June 16, 2016   1005035617    

 

BORROWER INFORMATION       POAGE BANKSHARES, INC. Type of Business Entity:
Corporation 1500 CARTER AVENUE State of Organization/Formation: Kentucky
ASHLAND, KY 41101      

 

AGREEMENT. This Business Loan Agreement will be referred to in this document as
the "Agreement." This Agreement is made by Premier Bank, Inc. (Lender) and POAGE
BANKSHARES, INC. (Borrower). The consideration is the promises, representations,
and warranties made in this Agreement and the Related Documents.

 

DEFINITIONS. These definitions are used in this Agreement.

 

"Collateral" means the Property that any Party to this Agreement or the Related
Documents may pledge, mortgage, or give Lender a security interest in,
regardless of where the Property is located and regardless of when it was or
will be acquired, together with all replacements, substitutions, proceeds, and
products of the Property.

 

"Events of Default" means any of the events described in the "Events of Default"
section of this Agreement.

 

"Financial Statements" mean the balance sheets, earnings statements, and other
financial information that any Party has, is, or will be giving to Lender.

 

"Indebtedness" means the Loan and all other loans and indebtedness of Borrower
to Lender, including but not limited to Lender's payments of insurance or taxes,
all amounts Lender pays to protect its interest in the Collateral, overdrafts in
deposit accounts with Lender, and all other indebtedness, obligations, and
liabilities of Borrower to Lender, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising.

 

"Loan" means any loan or loans described in the "Identification of Loan" section
of this Agreement. "Parties" means all Borrowers, Guarantors, and Hypothecators
signing this Agreement.

 

"Party" means any Borrower, Guarantor, or Hypothecator signing this Agreement.
"Property" means the Parties' assets, regardless of what kind of assets they
are.

 

"Related Documents" means all documents, promissory notes, security agreements,
leases, mortgages, construction loan agreements, assignments of leases and
rents, guaranties, pledges, and all other documents or agreements executed in
connection with this Agreement as such documents may be modified, amended,
substituted, or renewed from time to time. The term includes both documents
existing at the time of execution of this Agreement and documents executed after
the date of this Agreement.

 

IDENTIFICATION OF LOAN. The following loan and all other indebtedness,
obligations, and liabilities of Borrower to Lender, due or to become due, now
existing or hereafter arising, as well as any and all amendments, modifications,
extensions, and renewals thereof are subject to this Agreement:

 

· Loan Number 1005035617 with a principal amount of $2,000,000.00

 

BORROWER'S REPRESENTATIONS AND WARRANTIES. The statements made in this section
will continue and remain in effect until all of the Indebtedness is fully paid
to Lender. Each Borrower represents and warrants to Lender the following:

 

Borrower's Existence and Authority. Each Borrower is duly formed and in good
standing under all laws governing the Borrower and the Borrower's business, and
each Borrower executing this Agreement has the power and authority to execute
this Agreement and the Related Documents and to bind that Borrower to the
obligation created in this Agreement and the Related Documents.

 

Financial Information and Filing. All Financial Statements provided to Lender
have been prepared and will continue to be prepared in accordance with generally
accepted accounting principles, consistently applied, and fully and fairly
present the financial condition of each Borrower, and there has been no material
adverse change in Borrower's business, Property, or condition, either financial
or otherwise, since the date of Borrower's latest Financial Statements. Each
Borrower has filed all federal, state, and local tax returns and other reports
and filings required by law to be filed before the date of this Agreement and
has paid all taxes, assessments, and other charges that are due and payable
prior to the date of this Agreement. Each Borrower has made reasonable provision
for these types of payments that are accrued but not yet payable. The Borrower
does not know of any deficiency or additional assessment not disclosed in the
Borrower's books and records.

 

All financial statements or records submitted to Lender via electronic means,
including, but not limited to, facsimile, open internet communications or other
telephonic or electronic methods, including, but not limited to, documents in
Tagged Image Format Files ("TIFF") and Portable Document Format ("PDF") shall be
treated as originals, and will be fully binding with full legal force and
effect. Parties waive any right they may have to object to such treatment.
Lender may rely on all such records in good faith as complete and accurate
records produced or maintained by or on behalf of the Party submitting such
records.

 

Title and Encumbrances. Borrower has good title to all of the Borrower's assets.
All encumbrances on any part of the Property were disclosed to Lender in writing
prior to the date of this Agreement.

 

Compliance with General Law. Each Borrower is in compliance with and will
conduct its business and use its assets in compliance with all laws,
regulations, ordinances, directives, and orders of any level of governmental
authority that has jurisdiction over the Borrower, the Borrower's business, or
the Borrower's assets.

 

Environmental Laws. Each Borrower is in compliance with all applicable laws and
rules of federal, state, and local authorities affecting the environment, as all
have been or are amended.

 

No Litigation/No Misrepresentations. There are no existing or pending suits or
proceedings before any court, government agency, arbitration panel,
administrative tribunal, or other body, or threatened against Borrower that may
result in any material adverse change in the Borrower's business, property, or
financial condition, and all representations and warranties in this Agreement
and the Related Documents are true and correct and no material fact has been
omitted.

 

CSi

 

© 2004-2014 Compliance Systems, Inc. dfce7a8e-a54bc924 - 2014L1.0.399
Business Loan Agreement - DL4004Page 1 of 4www.compliancesystems.com

 

 

COVENANTS. On the date of this Agreement and continuing until the Indebtedness
is repaid and Borrower's obligations are fully performed, Borrower covenants as
follows.

 

Notices of Claims and Litigation/Notice of Adverse Events. Borrower will
promptly notify Lender in writing of all threatened and actual litigation,
governmental proceeding, default, and every other occurrence that may have a
material adverse effect on Borrower's business, financial condition, or the
Property.

 

Insurance. Borrower will maintain adequate fire and extended risk insurance
coverage, business interruption, workers' compensation, commercial general
liability, and other insurance required by law or as may be required by Lender.
All insurance policies will be in amounts, upon terms, and in a form acceptable
to Lender. All policies must be carried with insurers acceptable to Lender.
Borrower will provide evidence satisfactory to Lender of all insurance and that
the policies are in full force and effect and all insurance on the Collateral
will name Lender as a mortgagee and loss payee, will include a lender's loss
payable endorsement, and will require 10 days advance written notice to Lender
of any cancellation of coverage. If the Borrower fails to maintain required
insurance, the absence of the required insurance will be an Event of Default. If
this happens, Lender may buy the insurance, but will have no obligation to buy
it. These amounts paid by Lender will be added to the Indebtedness or will be
payable on demand, at Lender's option.

 

Payment of Taxes. Borrower will pay all taxes, levies, and assessments required
by all local, state, and federal agencies. Borrower will make these payments
when the amounts are due but before any penalty for late payment is imposed.
Borrower's failure to promptly pay any tax, levy, or assessment due will be an
Event of Default unless Borrower is diligently disputing the amount and Borrower
has established a reserve account for the payment of the taxes if Borrower does
not prevail in the dispute.

 

Business Existence and Operations. Borrower will keep Borrower's existence in
its current organizational form in full force and effect unless Lender gives
prior written consent to Borrower's proposed change. Borrower will not sell or
merge Borrower's business or any part of Borrower's business without the
Lender's prior written consent. Borrower will continue its business as currently
conducted. Borrower will not change its name, its identification number, or its
place of organization without Lender's prior written consent. Borrower will keep
its books and records at the address in this Agreement. Borrower will promptly
notify Lender in writing of any planned change in Borrower's principal place of
business.

 

Environmental Compliance. Borrower will comply with all laws affecting the
environment. Borrower will notify Lender within ten days after Borrower receives
a summons, notice, citation, letter, or any other type of notice from any
federal, state, or local authority, or any other person that claims Borrower is
in violation of any law affecting the environment. Borrowers indemnify and hold
Lender harmless from all violations of any environmental laws. This indemnity
includes all costs and expenses incurred by Lender, including reasonable
attorneys' fees, that are related to a violation of any environmental laws, even
if the Indebtedness has been paid at the time any proceeding, claim, or action
is started against Lender. Lender may itself or through Borrower arrange for an
environmental audit prepared by a qualified environmental engineering firm
acceptable to Lender to confirm the continued accuracy of Borrower's
environmental representations and warranties. Borrower will pay for the
environmental audit.

 

Use of Proceeds. Borrower will use the Loan proceeds in its business.

 

No Encumbrances or Transfer of Assets. Borrower will not mortgage, assign,
hypothecate, or encumber any of the Property except to Lender without Lender's
prior written permission. Borrower will not sell, transfer, or assign any of the
Property without Lender's prior written permission. Borrower will not merge,
consolidate, sell, transfer, license, lease, encumber or otherwise dispose of
Borrower's Property or Borrower's business.

 

Debt Service Coverage:.Borrower shall maintain a ratio of Earnings before
Interest Expense, Depreciation, Amortization and any owner's distributions
('EBIDA'), less any required dividends divided by Total Annual Required Debt
Service of Borrower, equal to not less than 1.25x as of each fiscal year end of
Borrower.

 

Minimum Capital Ratios.Tier 1-15% capital ratio

 

Financial Reports:.1) The Borrower will provide to Bank a copy of its annual
financial statements, compiled or reviewed by an independent firm of certified
public accountants acceptable to Bank, by June 30 of each year.

 

2) The Borrower will provide to Bank a quarterly compliance letter signed by the
CFO regarding its compliance with Bank Loan requirements.

 

3) Borrower shall provide to Bank quarterly in-house financial statements of
Borrower within 45 days of each quarter-end;

 

4) Borrower shall provide to Bank any such other financial disclosures as Bank
may reasonably request.

 

Loan to Value:.The loan will be subject to a maximum ratio of Loan to Book Value
('the LTBV Ratio') of not greater than fifty per cent (50%)to be calculated on a
quarterly basis as the Bank Loan amount divided by Borrower's total book value
of stock held as collateral for the Loan.

 

If at any time after the Loan closing, the LTBV Ratio is determined to have
exceeded 50%, then the Borrower shall immediately make a principal curtailment
under the Loan so as to meet the required LTBV Ratio, or provide additional
shares of stock of collateral in an amount sufficient to restore the LTBV ratio
to at least 50%.

 

Loan Commitment Letter.Borrower shall comply with any and all terms of the
original Commitment Letter signed on May 23, 2016 Other Conditions.In addition,
Bank will require the receipt of the following. all of which must be in the form
and content satisfactory to Bank at its sole discretion:

 

1) At or Prior to closing, an opinion of Borrower's counsel setting forth that
the Loan evidenced by the Note and the Loan Documents represents the duly
authorized obligation of the Borrower to Bank, enforceable in accordance with
its terms, and is not in contravention of any other agreement to which Borrower
is a party:

 

2) The usual incorporation documentation of Borrower, including Articles,
By-Laws, certificates of existence and good standing, and so on;

 

3) A corporate resolution of the Borrower, authorizing the Borrower to enter
into the Loan transaction with Bank.

 

4) All Loan Documents and Security Documents governing the Loan, each of which
will contain additional terms and conditions even if not specifically set forth
herein:

 

5) Such other requirements as Bank may request even if not specifically set
forth herein.

 

EVENTS OF DEFAULT. The occurrence of any of the following events will be an
Event of Default.

 

Noncompliance with Lender Agreements. Default by Borrower under any provision of
this Agreement, the Related Documents, or any other agreement with Lender.

 

False Statements. If a Party made or makes a false or misleading
misrepresentation in this Agreement, in the Related Documents, in any supporting
material submitted to Lender or to third parties providing reports to Lender, or
in Financial Statements given or to be given to Lender.

 

Material Adverse Change. Any material adverse change in the Borrower's business,
financial condition, or the Property has occurred or is imminent; if the full
performance of the obligations of any Party is materially impaired; or if the
Collateral and its value or Lender's rights with respect thereto are materially
impaired in any way. The existence or reasonable likelihood of litigation,
governmental proceeding, default, or other event that may materially and
adversely affect a Party's business, financial condition, or the Property.

 

Insolvency or Liquidation. A Party voluntarily suspends transaction of its
business or does not generally pay debts as they mature. If a Party has or will
make a general assignment for the benefit of creditors or will file, or have
filed against it, any petition under federal bankruptcy law or under any other
state or federal law providing for the relief of debtors if the resulting
proceeding is not discharged within thirty days after filing. If a receiver,
trustee, or custodian is or will be appointed for a Party.

 

Default on Unrelated Debt. If Borrower materially defaults under a provision of
an agreement with a third party or if the indebtedness under such an agreement
is accelerated.

 

CSi

 

© 2004-2014 Compliance Systems, Inc. dfce7a8e-a54bc924 - 2014L1.0.399
Business Loan Agreement - DL4004Page 2 of 4www.compliancesystems.com

 

 

Judgments or Attachments. If there is entered against a Party a judgment that
materially affects the Borrower's business, financial condition, or the
Property, or if a tax lien, levy, writ of attachment, garnishment, execution, or
similar item is or will be issued against the Collateral or which materially
affects Borrower's business, financial condition, or the Property, and which
remains unpaid, unstayed on appeal, undischarged, unbonded, or undismissed for
thirty days after it was issued.

 

Collateral Impairment. Lender has a good-faith belief that Lender's rights in
the Collateral are or will soon be impaired or that the Collateral itself is or
soon will be impaired.

 

Termination of Existence or Change in Control. If Borrower or Borrower's
business is sold or merged or if Borrower or Borrower's business suspends
business or ceases to exist.

 

Insecurity. If Lender has a good-faith belief that any Party is unable or will
soon be unable to perform that Party's duties under this Agreement or under the
Related Documents.

 

Death. The death of an individual who is a Party, a partner in a partnership
that is a Party, a member in a limited liability company that is a Party, an
officer of a corporation that is a Party, or an individual of similar position
in any other type of business organization that is a Party.

 

REMEDIES ON DEFAULT.

 

Remedies, No Waiver. The remedies provided for in this Agreement, the Related
Documents, and by law are cumulative and not exclusive. Lender reserves the
right to exercise some, all, or none of its rights and reserves the right to
exercise any right at any time that Lender has the right, without regard to how
much time has passed since the right arose. Lender may exercise its rights in
its sole, absolute discretion.

 

Acceleration, Setoff. Upon an Event of Default, the Loan and the Indebtedness
may, at Lender's sole option, be declared immediately due and payable. Lender
may apply the Parties' bank accounts and any other property held by Lender
against the Indebtedness.

 

ATTORNEYS' FEES AND OTHER COSTS. Borrower agrees to pay all of Lender's costs
and expenses incurred in connection with the enforcement of this Agreement,
including without limitation, reasonable attorneys' fees, to the extent
permitted by law.

 

EXPENSES. The Parties agree to pay all of Lender's reasonable expenses
incidental to perfecting Lender's security interests and liens, all insurance
premiums, Uniform Commercial Code search fees, and all reasonable fees incurred
by Lender for audits, inspection, and copying of the Parties' books and records.
The Parties also agree to pay all reasonable costs and expenses of Lender in
connection with the enforcement of Lender's rights and remedies under this
Agreement, the Related Documents, and any other agreement between one or more
Parties and Lender, and in connection with the preparation of all amendments,
modifications, and waivers of consent with respect to this Agreement, including
reasonable attorneys' fees.

 

GOVERNING LAW/PARTIAL ILLEGALITY. This Agreement and the Related Documents are
and will be governed by, and the rights of the Parties will be determined by the
laws of the state of West Virginia except to the extent that federal law
controls. If any part, term, or provision of this Agreement is determined to be
illegal or in conflict with state or federal law, the validity of the remaining
portion or provisions of this Agreement will not be affected, unless the
stricken portion or provision adversely affects Lender's risk of realizing
Lender's anticipated return, in which case Lender may, in its sole discretion,
deem the Loan matured.

 

NOTICES. All notices required under this Agreement must be in writing and will
be considered given: (i) on the day of personal delivery, or (ii) one business
day after deposit with a nationally recognized overnight courier service, or
(iii) three business days after deposit with the United States Postal Service
sent certified mail, return receipt requested. Any of these methods may be used
to give notice. All notices must be sent to the party or parties entitled to
notice at the addresses first set forth in this Agreement. Any Party may change
its address for notice purposes on five days prior written notice to the other
Parties.

 

INTEGRATION AND AMENDMENT. This Agreement and other written agreements among the
Parties, including but not limited to the Related Documents, are the entire
agreement of the Parties and will be interpreted as a group, one with the
others. None of the Parties will be bound by anything not expressed in writing,
and this Agreement cannot be modified except by a writing executed by those
Parties burdened by the modification.

 

FURTHER ACTION. The Parties will, upon request of Lender, make, execute,
acknowledge, and deliver to Lender the modified and additional instruments,
documents, and agreements, and will take the further action that is reasonably
required, to carry out the intent and purpose of this transaction.

 

CONTINUING EFFECT. Unless superseded by a later Business Loan Agreement, this
Agreement will continue in full force and effect until all of the Parties'
obligations to Lender are fully satisfied and the Loan and Indebtedness are
fully repaid.

 

HEADINGS. All headings in this Agreement are included for reference only and do
not have any effect on the interpretation of this Agreement.

 

COUNTERPARTS. This Agreement may be executed by the Parties using any number of
copies of the Agreement. All executed copies taken together will be treated as a
single Agreement.

 

TIME IS OF THE ESSENCE. Time is of the essence in the performance of this
Agreement.

 

TRANSFERS. Borrower may not assign or transfer its rights or obligations under
this Agreement without Lender's prior written consent. Lender may transfer its
interest in Lender's sole discretion. Borrower waives all rights of offset and
counterclaim Borrower has against Lender. The purchaser of a participation in
the loan may enforce its interest regardless of any claims or defenses Borrower
has against Lender.

 

JURISDICTION. The Parties agree to waive any objection to jurisdiction or venue
on the ground that the Parties are not residents of Lender's locality. The
Parties authorize any action brought to enforce the Parties' obligations to be
instituted and prosecuted in any state court having jurisdiction or in the
United States District Court for the District that includes Lender's location as
set forth at the beginning of this Agreement. The Parties authorize Lender to
elect the court at Lender's sole discretion.

 

ORAL AGREEMENTS DISCLAIMER. This Agreement represents the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

ADDITIONAL PROVISIONS. In the event of noncompliance after thirty (30) days of
the request or filing date of the Financial Statements the loan will be
considered in default. Upon the occurrence of an Event of Default under this
Note or any of the Loan Documents, Lender, at its option, may if permitted under
Law, increase the Loan Rate by 3.00% on this Note (the "Default
Rate")__________(please initial). However, in no event will the interest rate
exceed the maximum interest rate limitations under Applicable Law.

 

By signing this Agreement, Borrower acknowledges reading, understanding and
agreeing to all its provisions and receipt of a copy hereof.

 

POAGE BANKSHARES, INC.

 

/s/ Robert Bruce Vanhorn     By: ROBERT BRUCE VANHORN Date   Its: President/CEO
   

 

CSi

 

© 2004-2014 Compliance Systems, Inc. dfce7a8e-a54bc924 - 2014L1.0.399
Business Loan Agreement - DL4004Page 3 of 4www.compliancesystems.com

 

 

LENDER: Premier Bank, Inc.           /s/ Timothy A. Paxton     By: Timothy A.
Paxton Date   Its: Senior Vice President    

 

CSi

 

© 2004-2014 Compliance Systems, Inc. dfce7a8e-a54bc924 - 2014L1.0.399
Business Loan Agreement - DL4004Page 4 of 4www.compliancesystems.com

 